In actions, inter alia, to recover damages under a policy of fire insurance, defendant Pacific Employers Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Rockland County (Coppola, J.), dated April 2, 1982, as denied so much of its motion as sought to consolidate actions Nos. 1, 2 and 3. H Order reversed insofar as appealed from, without costs or disbursements, and motion granted to the extent that actions Nos. 1, 2 and 3 are consolidated. HThe existence of substantial common issues of fact including, inter alia, the propriety of the insurer’s alleged refusal to pay the named mortgagees in accordance with the policy provisions and the actual cash value of the premises on the date of the fire warrant the consolidation of the underlying causes of action arising out of a single fire loss (CPLR 602, subd [a]). “Absent a showing of prejudice to a substantial right, the existence of common questions of law or fact justifies the granting of a motion for consolidation” {Del Bello v Wilmot, 59 AD2d 1023). No substantial prejudice has been demonstrated herein. Titone, J. P., Mangano, Bracken and Brown, JJ., concur.